DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
The Examiner further acknowledges the following:
Claims 1 and 3-5, 9, 11, 13, and 15-19 are pending and under current examination. 
	Applicant’s remarks/amendments filed on 10/15/2020 are acknowledged. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied in view of the claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 

New Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 9, 11, 13, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims are directed to a composition having a mixture of naturally occurring ingredients including cannabinoid or marijuana extracts combined with naturally occurring surfactants (including but not limited to glyceryl monooleate-found naturally in coconut oi) together with naturally occurring oily mediums (e.g. glycerol behenate found in plants, and corn oil) and an antioxidant (tocopherol). The composition can contain further naturally occurring ingredients such as but not limited to magnesium aluminum silicate (claim 15) and beeswax (claim 15).  
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale


Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition are naturally occurring ingredients. 
no.  
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural occurring product that contains a mixture of natural occurring ingredients.  Reciting the intended use of a natural product (i.e., for to be administered to the gastrointestinal tract to avoid hepatic first pass metabolism) does not amount to significantly more than the judicial exception.
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5, 9, 11,13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 and 18 recites tetrahydrocannabinol propyl analogue with THCV in parenthesis. The THCV renders the claim indefinite as THCV (tetrahydrocannabivarin) is a species of tetrahydrocannabinol propyl analogue and thus it is unclear if the claim requires the species or the genus. 
Claims 1 and 18 also recite cannabidiol propyl analogue (CBDV). The parenthesis for CBDV renders the claim indefinite as it is unclear if the claim requires the species of CBDV or the genus of cannabidiol propyl analogue. 
Claim 1 also recites an “or” after CT-2 and before P-751 rendering it unclear if the actives are selected from everything before the “or” (i.e. everything before CT-2) in the alternative to everything after the recitation of the “or” everything after the P-751, or if the “or is meant to be just a selection between CT-2 and P-751. 
Claim 1 recites cannabicyclohexanol and (CP-47,497 C8 homolog) in parenthesis. It is unclear if the claim requires the cannabicylohexanol species or the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5, 9 and 11, 13, and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peresypkin et al. (United States Patent Publication 2007/0298099) , Whittle et al. (United States Patent 6,730,330), Gao (United States Patent Publication 2002/0119198)and Kottayil et al. United States Patent Publication 2006/0160888). 
Claim 1 has been amend to recite:

    PNG
    media_image3.png
    630
    542
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    770
    618
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    632
    576
    media_image5.png
    Greyscale

13-14 carbon atoms selected from behenic acid, lauric acid, linoleic acid, linolenic acid, myristic acid, palmitic acid, palmitoleic acid, palmitostearic acid, ricinoleic acid, soy fatty acid, oleic acid, and mixtures thereof. 
Peresypkin et al. teach compositions which comprise 0.01 to 50% of a cannabinoid CB1 receptor antagonist compound, 0-99.9% surfactant, and 0-99.9% oil, and co-solvents from 0-99.9% by weight, see abstract and paragraph 0046. The digestible oil vehicle includes mixtures of oils and long chain triglycerides and mixtures of mono- di, and tri-glycerides (mixed glycerides), see abstract, paragraph 0006, 0022, 0023, 0026 and 0027 and 0046. Examples of the digestible oils include that of glyceryl monooleate (mixed glyceride) and corn oil (triglyceride), see claims 1 and 4. Examples of surfactants include caprylic/capric glycerides or poloxamer 188 (polyoxyethylene-polyoxypropylene block copolymers), see paragraphs 0035-0036. Peresypkin teaches that the antioxidant can be present with the composition including butylated hydroxyanisole from 0.01-0.1% the composition, see paragraph 0048. The composition is capable of being administered to the gastrointestinal tract, see [paragraphs [0005], [0006], [0030], [0028], [0033], [0079] [0098], and entire document. With regards to the amount of the oils, as the mixture of the oils can be present up to a weight ratio of 99.9% by weight, the ratio of the triglyceride to the mixed glyceride combination can include a 1:1 ratio, see paragraph 0046, claim 18 and table 1-2. The composition can further comprise fatty acids as a co-solvent, oleic acid, or ethanol co-solvents, see 
Peresypkin et al. suggests mixtures of oils however does not expressly teach the glycerol monooleate at 15-44% weight, or that the self-emulsifying delivery system comprises a hydrophobic active agent such as cannabidiol and tetrahydrocannabinol (THC). 
However, Whittle et al. teach cannabidiol with a self-emulsifying surfactant system including medium triglycerides and mixed glycerides, see Example 7-8 and claim 2.  The mixed glyceride includes glycerol monooleate at 1-30% by weight, see Table 2. The cannabidiol can be present with THC with the self-emulsifying surfactants, see Example 8 and claims 1- 2.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the lipophilic self-emulsifying delivery vehicle of Peresypkin et al. with other hydrophobic active agents such as cannabidiol and THC, particularly to 
	A skilled artisan would have had a reasonable expectation of success for using the lipophilic delivery vehicle of Peresypkin for other drugs known to be insoluble particularly as Peresypkin teaches that the self-emulsifying liquid vehicles improve solubility and bioavailability of the drug in a lipophilic vehicle and Whittle teaches hydrophobic poorly soluble drugs such as cannabidiol are delivered with self-emulsifying vehicles. Furthermore, there would have been a reasonable expectation of success as both Whittle and Peresypkin teach self-emulsifying compositions and both Peresypkin and Whittle teach diseases which can be treated with the delivery vehicle are epilepsy or multiple sclerosis.
	It would have been obvious to provide the glyceryl monooleate of Peresypkin oily vehicles in an amount from 15-44% by weight given Whittle teaches its suitable use for self-emulsifying compositions and teaches that it can be used to provide emulsification when present in amounts from 1-30% by weight. 
The modified Peresypkin et al. does not expressly teach the presence of viscosity modifying agents (semi-solid inducers) from 1-70% by weight the composition. 
However, Whittle et al. teach that the cannabidiol with the self-emulsifying surfactants can include antioxidants (semi-solid inducers) such as tocopherol or ascorbyl palmitate, see Examples 1-8.  The composition can be self-emulsifying, see entire document. Whittle teaches that the composition can comprise agents which provide for an increase in viscosity. Examples of agents which provide for increased 
In view of Whittle it would have been prima facie obvious to provide the self-emulsifying system of Peresypkin with viscosity modifying agents such as hydroxypropyl cellulose. 
One of ordinary skill in the art would have been motivated to do so to provide for a composition which has increased viscosity. A person of ordinary skill in the art would have been motivated to use amounts known in the prior art known to provide suitable viscosity. In the instant case, it would have been obvious to provide viscosity modifying agents from 5-35% by weight as suggested by Whittle. 
There would have been a reasonable expectation of success particularly as both Whittle and Peresypkin teach self-emulsifying compositions. 
The teachings of the modified Peresypkin are discussed above. Peresypkin teaches antioxidant is present in a preferable amount of 0.01-0.1%. 
The modified Peresypkin does not expressly teach that the composition further comprise 1-70% of free long chain fatty acids from C13-24 carbon atoms in length (e.g. oleic acid) and that the composition has antioxidant present in an amount of 1.25%. 
However, Gao teaches self-emulsifying compositions which comprise fatty acids to improve solubility of the composition, see paragraphs 0014 and 0029. The amount of fatty acid is from about 5-15% by weight. The fatty acid prevents phase separation in a formulation, see paragraph 0027. Suitable fatty acids for self-emulsifying systems include mixtures of fatty acids including oleic acid and linoleic acid (free fatty acids), see paragraph 0028. Gao teaches that the addition of antioxidant to the composition suitable amount to oxidize excess ions in the formulation and in a preferred amount are less than about 1%. Furthermore, though preferred amounts are less than “about” 1% by weight, Table 1 demonstrates that the antioxidants tocopherol and ascorbyl palmitate which are taught as antioxidants can be formulated an amount of 10% by weight, see Table 1, formulation E and paragraph [0034]. 
Kottayil teaches that antioxidants are added to compositions comprising cannabinoids for the purpose of stabilizing the cannabinoids, see paragraph [0081]. Such antioxidants can be added anywhere from .1-10% by weight, see paragraph [0050].
	It would have been prima facie obvious at the time of the invention to combine the oleic free fatty acid as disclosed in Peresypkin with one or more of linoleic or palmitic acids of Gao. 
	One of ordinary skill would have been motivated to do so as Gao teaches that incorporating free fatty acids into the composition improves solubility and prevents phase separation between components of a self-emulsifying composition. 
	There would have been a reasonable expectation of success for incorporating one or more free fatty acids with the composition of Peresypkin given that Pereskpykin's composition already teaches the inclusion of oleic acid, and Gao teaches that a self-emulsifying composition can comprise one or more fatty acids to achieve good solubility of the composition.

There would have been a reasonable expectation of success because Peresypkin teaches the presence of anti-oxidants, and although Peresypkin discloses that preferably these amounts include 0.01-0.1%, these are only preferable amounts present and per the teachings of Gao, the antioxidant can be added in a suitable optimizable amount to impart increased shelf life to the formulation, and an ordinary skilled artisan would be motivated to increase the amount based on the desired storage stability of the composition particularly as antioxidants can be added anywhere between 0.1-10% by weight with cannabinoid formulations as suggested by Kottayil. 
	With regards to the amount of triglyceride, free fatty acids, and mixed glyceride, and surfactant, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d . 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Peresypkin et al. (United States Patent Publication 2007/0298099) , Whittle et al. (United States Patent 6,730,330), and Gao (United States Patent Publication 2002/0119198 and Kottayil et al. United States Patent Publication 2006/0160888) as applied to all claims presented above, and further in view of Schwarz et al. (United States Patent Publication 2005/0037073).
The teachings of the modified Peresypkin are discussed above. 
	The modified Peresypkin does not expressly teach the presence of microcrystalline cellulose (semi-solid inducer). 
However, Schwarz teaches self-emulsifying dosage compositions which combine microcrystalline cellulose with silicate type sorbents, see paragraph 0046. This combination unexpectedly resulted in a composition with good flowability, and avoided oil leakage during tableting. The microcrystalline cellulose can be present at about 19% by weight, see tables 1-3. 
	It would have been prima facie obvious to incorporate microcrystalline cellulose absorbents with inorganic silicate absorbent mixture composition of Peresypkin. 
	One of ordinary skill in the art would have been motivated to do so to provide a composition having good flowability, and good control of oil leakage for tableted compositions. 


Response to Remarks
Applicants argue the subject matter as a whole must have been obvious to an ordinary skilled artisan. Applicants note that the instant claims require 1.25% from Tables 15-16 which provide exceptional and optimal results. Applicants point to the issued Patent where the claims recited percentages that provide exceptional and optimal results that were empirically determined. 
Examiner respectfully submits that tables 15-16 do not have 1.25% antioxidant as both ascorbyl palmitate and vitamin E are art recognized for their antioxidant properties. Regardless, it is noted that in the present case the Patent Board has affirmed the obviousness at arriving at a combination which renders the instant claims prima facie obvious. “Thus, the record supports Examiner’s determination that the use Peresypkin’ s self-emulsifying delivery vehicle to deliver a cannabinoid to the gastrointestinal system would be obvious to a skilled artisan”. “We further determine that Examiner has demonstrated a prima facie case of obviousness for the weight percentages recited in claims 1, 18 and 20. “ 
Applicants argue that Peresypkin discloses antioxidant is preferably from 0.01-0.1% by weight whereas the claims are to 1.2%. Gao teaches ranges of antioxidant from 0.05-0.5% by weight which is well below the claimed amount of 1.2%. Applicants 
Examiner respectfully disagrees that the invention is rendered unobvious due to the presence of antioxidants at 1.25%.  Gao teaches that the addition of antioxidant to the composition provides the beneficial advantage of increased shelf life for products and help stabilize the active agent, see paragraph [0034]. These stabilizers are incorporated in a suitable amount to oxidize excess ions in the formulation and in a preferred amount are less than about 1%. Furthermore, though preferred amounts are less than “about” 1% by weight, Table 1 demonstrates that the antioxidants tocopherol and ascorbyl palmitate which are taught as antioxidants can be formulated an amount of 10% by weight, see Table 1, formulation E and paragraph [0034]. Kottayil teaches that antioxidants are added to compositions comprising cannabinoids for the purpose of stabilizing the cannabinoid, see paragraph [0081]. Such antioxidants can be added anywhere from .1-10% by weight, see paragraph [0050]. It would have been prima facie obvious to provide an antioxidant with the modified Pereskpykin’s formulation to impart storage stability and to oxidize excess ions that may be present in the composition. Given that Gao teaches that anti-oxidants provide the advantage of increased shelf life to the product, even though less than about 1% is taught in Gao as a preferable amount, it would have been well within the purview for an ordinary skilled artisan to increase the amount of antioxidant already taught in Peresypkin to further increase the stability and shelf life of the product as Kottayil teaches antioxidants can be added to cannabinoid containing formulations anywhere from 0.1-10% by weight. Adjusting the amount is a result effective variable to achieve the desirable antioxidant activity of the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Since the modified Peresypkin teaches overlapping ranges a prima facie case of obviousness exists. 
Applicants argue that the breadth of the instant claims are within the scope of the issued Patent in Application 12/876,292. Examiner does not dispute this, however each case is examined on its own merits and in view of the Patent Board Decision the examiner notes that a sufficient prima facie case has been made in the instant application. Applicants point to the optimal results of the Tables, however Tables 15-16 are merely exemplary formulations but do not appear to show unexpected results in light of the cited prior art. Furthermore, under recent 101 guidelines, the claims are patent ineligible under 35 U.S.C. 101 as being directed to a mixture of naturally occurring ingredients. 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Al-Awadi whose telephone number is (571) 270-7678.  The examiner can normally be reached on 9:30 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619